FILED
                            NOT FOR PUBLICATION                            APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50564

               Plaintiff - Appellee,             D.C. No. 3:09-cr-04015-L

  v.
                                                 MEMORANDUM*
JOAQUIN HERNANDEZ-NAVARRO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Joaquin Hernandez-Navarro appeals from the revocation of supervised

release and the 8-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Hernandez-Navarro’s counsel has filed a brief



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record.

      Because Hernandez-Navarro has fully served his custodial sentence and is

not subject to a term of supervised released, we dismiss this appeal as moot. See

Spencer v. Kemna, 523 U.S. 1, 14 (1998); United States v. Palomba, 182 F.3d
1121, 1123 (9th Cir. 1999).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    13-50564